An appeal from a small claims judgment is permitted “on the sole grounds that substantial justice has not been done between the parties according to the rules and principles of substantive law” (UCCA 1807). Here, the District Court did not deviate from the appropriate rules and principles of substantive law, and the result reached effected substantial justice between the parties. Accordingly, the judgment should be reinstated insofar as it awarded the defendant Louise Ais *585the principal sum of $750 on her counterclaim. However, inasmuch as the “Possession Rider” did not provide that the escrow money be held in an interest-bearing account, the defendant Ais is not entitled to interest on the award. Moreover, the court should have directed that the payment on the counterclaim be made from the money held in escrow, and that the remaining money in the escrow account be turned over to the plaintiff. O’Brien, J. P., Santucci, Friedmann and Florio, JJ., concur.